TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 20, 2020



                                     NO. 03-18-00110-CR


                                     John White, Appellant

                                                v.

                                 The State of Texas, Appellee




      APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment as follows: the “Statute for Offense” is

“19.02(b) Penal Code.” The judgment, as modified, is affirmed. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.